Exhibit 10.7


Current Named Executive Officer Salary and Bonus Arrangements for 2016


Base Salaries


The base salaries for 2016 for the following executive officers of Great
Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank")
currently are as follows:


Name and Title
 
Base Salary
         
William V. Turner
 
$
200,000
 
Chairman of the Board of
 
the Company and the Bank
         
Joseph W. Turner
 
$
312,731
 
President and Chief
 
Executive Officer of the
 
Company and the Bank
         
Rex A. Copeland
 
$
272,929
 
Treasurer of the Company
 
and Senior Vice President and
 
Chief Financial Officer of the Bank
         
Steven G. Mitchem
 
$
256,478
 
Senior Vice President and Chief
 
Lending Officer of the Bank
         
Douglas W. Marrs
 
$
153,239
 
Secretary of the Company and
 
Secretary, Vice President – Operations
 
of the Bank
         
Linton J. Thomason
 
$
142,685
 
Vice President–Information Services
 
of the Bank
         



Description of Bonus Arrangements


Pursuant to their employment agreements with the Company, each of Messrs.
William V. Turner and Joseph W. Turner is entitled to an annual cash bonus equal
to one-half of one percent of the Company's pre-tax net income.  For certain
executive officers whose bonus arrangements are not governed by contract, the
Company has maintained an incentive bonus arrangement under which the officers
may earn a cash bonus of up to 15.75% of the officer's annual base salary, with
up to 8.25% based on the extent to which the Company achieves targeted earnings
per share results and up to 7.5% based on the officer's individual performance. 